NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                           _____________

                                     No. 09-3242
                                    _____________

               COASTAL OUTDOOR ADVERTISING GROUP, LLC,
                                    Appellant

                                            v.

                 TOWNSHIP OF EAST HANOVER, NEW JERSEY


                    On Appeal from the United States District Court
                              for the District of New Jersey
                                    No. 2-07-cv-04330
                    District Judge: Honorable Katharine S. Hayden

                                Submitted Pursuant to
                               Third Circuit LAR 34.1(a)
                                  September 20, 2010

          Before: McKee, Chief Judge, Ambro and Chagares, Circuit Judges.


                          ORDER AMENDING OPINION


      IT IS HEREBY ORDERED, that the slip opinion filed in this case on October

14, 2010, be amended as follows:

             On pages 1-2, the sentence, “We are asked to review the district

      court’s grant of summary judgment in favor of Coastal Outdoor Advertising

      Group in its action against East Hanover Township,” should be changed to

      read as follows: “We are asked to review the district court’s grant of
     summary judgment in favor of the Township of East Hanover in an action

     brought by Coastal Outdoor Advertising Group, L.L.C.”

IT IS SO ORDERED.



                                                         BY THE COURT,

                                                         /s/ Theodore M. McKee
                                                         Chief Judge


DATED: November 16, 2010